Citation Nr: 0318018	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-02 681	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
RO that denied reopening the veteran's claim seeking 
entitlement to service connection for a low back disability.  
The veteran filed a notice of disagreement in December 2000.  
The RO issued a statement of the case in January 2001.  The 
veteran filed a substantive appeal in February 2001.  

By a September 2001 decision, the Board found that new and 
material evidence had been received and reopened the 
veteran's claim for service connection for a low back 
disability.  The Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, they have been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  While the veteran has isolated back complaints in 
service, no chronic back disability was diagnosed in service 
or for several years thereafter; and the only competent 
opinion on the question of medical nexus is to the effect 
that the veteran's current low back disability (diagnosed as 
degenerative joint disease and degenerative disc disease) is 
"less likely" medically related to service.  


CONCLUSION OF LAW

The criteria for service connection a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

The November 2000 rating decision, the January 2001 Statement 
of the Case, and Supplemental Statements of the Case issued 
in November 2001, and February 2003 advised the veteran and 
his representative of the basic laws and regulations 
governing service connection, and the bases for the denial of 
the claim (first, the petition to reopen, then, after the 
Board's decision reopening the claim, the claim on the 
merits).  The RO's letter of April 2002 also advised the 
veteran and his representative of criteria for service 
connection.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of 
September 2000 and April 2002) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
September 2000 and April 2002 letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran indicated in various 
correspondences that he received treatment for a low back 
disability at VA medical centers.  VA outpatient treatment 
records from those facilities have been associated with the 
claims file, and, as indicated above, the RO has sought 
authorization to obtain any outstanding private outpatient 
treatment records.  The veteran was afforded a VA examination 
in February 2003.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.



II.  Background

The veteran May 1975 enlistment examination did not reveal, 
complaints or diagnoses of a low back disability.  On April 
14, 1976, he was seen for clinical treatment with complaints 
of low back pain after playing basketball.  He stated that he 
slipped and fell on the concrete.  He was assessed with a 
muscle strain and restricted for 5 days from lifting items 
over 15 pounds.  An x-ray examination was normal.  A note 
dated April 18, 1976 indicated that the veteran's mild strain 
was probably resolving.  On June 13, 1976, the veteran was 
seen with complaints of low back pain.  There were no spasms 
or neurological deficits noted.  He was advised to continue 
physical therapy.  A March 1977 Report of Medical Examination 
did not include complaints or findings of a low back 
disability.  The veteran was seen in April 1977 following an 
auto accident.  He complained of low back pain and pain to 
his right shoulder and leg.  X-rays of his right shoulder and 
right leg were negative.  No x-ray was planned or performed 
on his low back.  

He was seen in January 1978 with complaints of shortness of 
breath, cough, chest and back pain.  He was assessed with 
bronchitis.  There is no separation examination of record.  

The veteran was seen for VA treatment in July 1978 with 
complaints of neck and arm pain after playing basketball.  He 
was assessed with muscle spasms.  

Service connection for a back strain was denied by original 
rating action of May 1979.  The veteran was advised of the 
rating action by a letter in June 1979.  He did not initiate 
an appeal.  

The veteran petitioned to reopen his claim for service 
connection for a low back disability in March 1987.  Evidence 
received included an August 1981 VA treatment note in which 
the veteran reported a history of low back pain worsened 
while playing basketball last night.  He was assessed with a 
low back strain.  

By an April 1987 decision, the RO denied reopening the 
veteran's claim.  He was advised of the decision in April 
1987 but did not initiate an appeal.  

In June 1988, the veteran again petitioned to reopen his 
claim for service connection for a low back disability.  He 
claimed that he injured his back at Fort Benning, Georgia in 
late 1976 and was hospitalized for two days at the Martin 
Army Hospital at Fort Benning.  

The National Personnel Records Center indicated in a response 
dated in August 1988, that a search of clinical records at 
Martin Army Hospital revealed no records for showing 
treatment of the veteran.  

By a September 1988 decision, the RO denied reopening the 
veteran's claim.  He was advised of the decision in September 
1988 but did not initiate an appeal.  

In August 2000, the veteran again petitioned to reopen his 
claim for service connection for a low back disability.  He 
was advised by RO letter of September 2000 of the type of 
evidence necessary to reopen his previously denied claim.  

Submitted VA outpatient treatment records include an August 
1983 note in which the veteran complained of back pain and a 
sore throat.  Also of record is a June 1988 Medical 
Certificate in which the veteran reported low back pain and 
paraspinal muscle spasms after lifting bricks.  The diagnosis 
was musculoskeletal pain and spasm.  

In an April 1991 note, the veteran complained of back pain 
and reported a long history of intermittent back pain.  He 
was noted to be morbidly obese and walked with a slight limp.  
His back showed mild to moderate tenderness in the area of 
the lower lumbar muscles.  He was assessed with a low back 
pain/strain.  

A December 1992 note indicated that the veteran underwent 
disc surgery in 1991.  The examiner noted that his back pain 
remained persistent.  

In a January 1998 emergency room report from the Carilion 
Roanoke Memorial Hospital, the veteran reported that he fell 
on the ice two weeks ago and had pain in his low back and 
right buttock.  X-rays revealed degenerative joint disease of 
L5-S1 without any indication of fracture.  

A postoperative report from the Richmond VAMC dated in June 
1998 shows that the veteran underwent a right L4-5 
diskectomy. He tolerated the postoperative course well and 
ambulated independently.  Records dated in July 1998 indicate 
he continued to experience back pain one month after a 
diskectomy of L4-5.  In an August 1998 Virginia Department of 
Rehabilitative Services, Emergency Medical Report, the 
veteran reported a history of back pain beginning in 1976 or 
1977 when he fell off of a cliff in service.  Following 
examination, he was diagnosed with a herniated nucleus 
pulposus, status post surgical excision, L4-5.  

Social Services forms dated in September 1998 and January 
1999, and completed by the veteran's Salem VAMC physician 
includes diagnoses of low back pain status post L4-5 
laminectomy and possible L5-S1 herniated disc.

Richmond VAMC records dated in January 1999 indicate that a 
CT myelogram showed evidence of exit nerve root compression 
at the L4-5 level that appeared mainly to be related to the 
scar tissue that formed at that level.

A Medical Report for General Relief, Medicaid, and Temporary 
Assistance for Needy Families dated in February 1999, and 
signed by a Salem VAMC doctor, indicates a diagnosis of 
chronic low back pain.

A VA consultation report dated in March 1999 from an 
unspecified facility shows that the veteran underwent 
physical therapy to alleviate his back pain.

Salem VAMC physical therapy records dated in March 1999 note 
a temporary decrease in back pain after treatment.

An April 1999 medical record from the Richmond VAMC reports 
that the veteran had first been followed by the neurosurgery 
clinic since 1998 and had first been seen for right sided 
back and leg pain after falling off of a porch at his 
mother's house. This record indicates that the veteran was 
told that he had a 50-50% chance of getting 50% better.

Richmond VAMC records dated from August to November 1999 
include the veteran's reported medical history of an injury 
to his back after slipping and falling in the snow in 1996.  
A MRI revealed a herniated disc at L4-5. He was diagnosed as 
having low back pain with radiating pain down the legs.

A Salem VAMC discharge summary dated in March 2000 records 
the veteran's past medical history to include herniation of 
lumbar disc at L4-5, central and right paracentral in an MRI 
report dated in 1998, and lumbar stenosis.

A Social Security Administration (SSA) letter dated in July 
2000 states that the veteran receives Supplemental Security 
Income Payments and that the nature of his disability is back 
disorder (discogenic and degenerative).  

In November 2000, the RO received a letter from the veteran's 
brother that indicated that the veteran told him of an injury 
to his back as a result of a truck accident in 1977.  He 
reported that since his discharge, the veteran had two 
surgeries to relieve his back pain.  

A January 2002 medical record notes a long history of back 
pain.  He was currently treated with morphine.  He stated 
that he was shoveling snow when he injured his back.  He 
complained of severe pain down to his buttocks and posterior 
aspect of his leg.  He was assessed with chronic back pain 
with acute exacerbation, status post muscle sprain.  

In a statement received in February 2003, the veteran 
indicated that his back disability was due to a truck 
accident in service.  

During a February 2003 VA examination, the veteran reported 
that he injured his back as a result of a truck accident in 
service, and that in 1976, he slipped in the snow and his 
back hit a corner of the steps causing his disc to pop out.  
He stated that he had had received treatment for his back 
since 1978.  He complained presently of a constant dull ache 
from his lower back, across his hips and down his left leg.  
Examination of the spine showed no fixed deformity with 
normal muscle mass and strength bilaterally.  A neurological 
examination was normal.  Following CT scans, he was assessed 
with degenerative joint disease of the lumbar spine, with 
disc bulges at L5-S1, mild central canal stenosis and 
degenerative disc disease at L4-L5 and L5-S1.  

Based on the medical evidence from the claims file, to 
include the negative physical examination in 1977 and again 
in 1978, as well as the fact that the back was subsequently 
strained in 1981, and with no significant complaints until 
1996, when the veteran fell in the snow, the examiner opined 
that it was less likely that the veteran's current low back 
disability originated in the military.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an in-service injury or 
disease.  Watson v. Brown, 4 Vet.  App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141  (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when the condition noted during service is not, in 
fact, shown to be chronic.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that in this case, the 
weight of the evidence establishes that the veteran did not 
sustain a chronic low back disability in service.  

While the service medical records show isolated complaints of 
low back pain in 1976 and 1977, there is no specific 
objective evidence of in-service injury.  Rather, the 
evidence indicates that the veteran injured his back 
subsequent to service.  In this regard, there is evidence 
that the veteran injured his back while playing basketball, 
carrying bricks, and after a fall on the ice.  

However, even accepting as credible the veteran's contention 
that he initially injured his back in service as a result of 
a truck accident, there is no competent medical evidence to 
show that his current disability, diagnosed as degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, is due to such in-service injury.  No chronic back 
disability was diagnosed in service or for many years 
thereafter, and there is no competent evidence to establish 
that the veteran's in-service complaints were then 
representative of a chronic back disability.  Post-service, 
the  Board notes that-in addition to the 1978 and 1981 
medical records recording complaints of back pain after 
playing basketball (with no notation as to any trauma or 
history or trauma)-medical records reflect the veteran's 
complaints of back pain in 1983, the initial diagnosis of low 
back sprain/strain in 1991, and subsequent medical evidence 
documenting complaints and treatment for back problems 
thereafter.  As reflected in the Board's September 2001 
decision on the petition to reopen, such records apparently 
formed the basis for the Board's allowance of the claim to 
that extent.  However, these medical records, without more, 
do not provide any medical link between the veteran's 
military service (to include the back complaints noted 
therein) and current back disability, so as to support a 
grant of service connection.  Moreover, there is no competent 
medical evidence that provides such a link.  In the only 
medical opinion to directly address the question of medical 
nexus, the February 2003 VA examiner noted the veteran's 
reported history of the in-service truck incident resulting 
in injury to his back, but, essentially opined  that the 
veteran's current low back condition was not likely related 
to military service.  This opinion clearly was based on both 
examination of the veteran and consideration of his 
documented medical history and assertions, and, thus, 
constitutes probative evidence on the question of medical 
nexus.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, the veteran has neither presented nor alluded 
to the existence of any contrary medical opinion.  

The Board has considered statements by the veteran and his 
brother to the effect that he suffered an injury to his low 
back in service and that there is a medical relationship 
between his current low back disorder and his military 
service.  However, as laypersons without the appropriate 
medical training and expertise, neither is competent to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Similarly, the fact that some of the 
medical evidence in this case reflects the veteran's own 
reported history as to when his back problems began (e.g., 
the August 1998 Virginia Department of Rehabilitative 
Services, Emergency Medical Report, reflecting the veteran's  
reported a history of back pain beginning in 1976 or 1977 
when he fell off a truck in service) does not constitute 
competent evidence of the required nexus between current 
disability and service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  In this case, as indicated above, the 
competent and persuasive evidence weighs against the claim.  

Under these circumstances, the Board finds that service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

